Exhibit 10.1

DIRECTOR FORM

HUDSON HIGHLAND GROUP, INC.

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT (“Agreement”) made as of the [DAY]th day of [MONTH],
[YEAR], by and between HUDSON HIGHLAND GROUP, INC., a Delaware corporation (the
“Company”) and [FIRST NAME LAST NAME] (the “Optionee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Hudson Highland Group, Inc. Long Term Incentive Plan
(the “Plan”), the Company desires to grant to the Optionee and the Optionee
desires to accept an option to purchase shares of common stock, $.001 par value,
of the Company (the “Common Stock”) upon the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. Subject to the terms and conditions set forth herein, the Company
hereby grants to the Optionee an option to purchase up to [OPTIONS] shares of
Common Stock at a purchase price per share of $[PRICE]. This option is intended
to be treated as an option that does not qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

2. Vesting. As of the date of this Agreement, 40% of the option will be vested
and exercisable. Except as specifically provided otherwise herein, the remainder
of the option will vest and become exercisable, if at all, in accordance with
the following schedule based upon the number of full years of the Optionee’s
continuous service with the Company or an affiliate (as defined below) of the
Company following the date of this Agreement. As used in this Agreement, the
term “affiliate” means an affiliate of the Company within the meaning of Rule
405 under the Securities Act of 1933, as amended.

 

Full Years of Continuous
Service  

Incremental

Percentage of

Option

Exercisable

   

Cumulative

Percentage of

Option

Exercisable

  1   20 %   60 % 2   20 %   80 % 3   20 %   100 %

If any fractional shares would result from the strict application of the
incremental percentages set forth above, then the actual number of shares
vesting on any specific date will cover only the full number of shares
determined by rounding the number of shares to be issued from the strict
application of the incremental percentages set forth above to the nearest whole
number. Unless sooner terminated, the option will expire on the tenth
anniversary of the date hereof.



--------------------------------------------------------------------------------

3. Exercise. Any portion of the option which has vested and is exercisable may
be exercised in whole or in part by delivering to the Executive Vice President,
Human Resources of the Company at its corporate headquarters in New York, New
York (a) a written notice specifying (1) the number of shares to be purchased,
(2) the date of this Agreement and the specific number of shares referred to in
Section 1 of this Agreement, (3) the Optionee’s home address and, if the
Optionee has one, the Optionee’s social security or U.S. taxpayer identification
number and (4) delivery instructions with respect to the shares of Common Stock
issuable upon exercise, and (b) cash payment in full of the exercise price,
together with the amount, if any, deemed necessary by the Company to enable it
to satisfy any federal, foreign or other tax withholding obligations with
respect to the exercise (unless other arrangements acceptable to the Company in
its sole discretion have been made). The Company may from time to time change
(or provide alternatives to) the method of exercise of the option granted
hereunder by notice to the Optionee, it being understood that from and after
such notice the Optionee will be bound by the method (or alternatives) specified
in any such notice. The Company (in its sole and absolute discretion) may permit
all or part of the exercise price to be paid with shares of Common Stock which
have been owned by the Optionee for at least six months, or in installments
(together with interest) evidenced by the Optionee’s secured promissory note.

4. Issuance of Shares. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any shares covered by the option
until a stock certificate for such shares is issued to the Optionee. Except as
otherwise provided herein, no adjustment shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.

5. No Assignment of Option. This option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
written beneficiary designation filed with the Company or, if no duly designated
beneficiary shall survive the Optionee, pursuant to the Optionee’s will and/or
by the laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee or the Optionee’s guardian or legal
representative. Notwithstanding the foregoing, this option may be transferred to
(a) the spouse, children or grandchildren (the “Immediate Family Members”) of
the Optionee, (b) a trust established for the principal benefit of the
Optionee’s Immediate Family Members, or (c) a partnership in which the
Optionee’s Immediate Family Members are the only partners. The Optionee may not
receive consideration for such transfer. The Optionee must notify the Company of
any transfers and any subsequent transfers must be approved by the Company.
Following transfer, this option shall continue to be subject to the same terms
and conditions as were applicable immediately before the transfer, except that
the transferee shall have the right to exercise the option upon the terms and
conditions described herein.

6. Termination of Service. If the Optionee’s service as a director of the
Company ceases for any reason other than death, then, unless sooner terminated,
that portion of the option which is exercisable on the date the Optionee ceases
service will remain exercisable for a period of two years after such date but in
no event after the expiration of the option in accordance with Section 2, and
the remaining portion of the option will automatically expire on

 

2



--------------------------------------------------------------------------------

such date. If the Optionee’s service ceases by reason of the Optionee’s death,
then, unless sooner terminated, the option will become fully vested (to the
extent it was not vested on the date of death) and will remain exercisable by
the Optionee’s beneficiary for a period of two years after the date of the
Optionee’s death but in no event after the expiration of the option in
accordance with Section 2. Any vested option which is not exercised within the
two-year period following termination of service will automatically expire.

7. Securities Law Restrictions. Notwithstanding anything herein to the contrary,
the option shall in no event be exercisable and shares shall not be issued
hereunder if, in the opinion of counsel to the Company, such exercise and/or
issuance may result in a violation of federal or state securities laws or the
securities laws of any other relevant jurisdiction.

8. Capital and Corporate Changes.

(a) Adjustments Upon Changes in Capitalization. The number and class of shares
covered by this option and, if applicable, the exercise price per share shall be
adjusted proportionately or as otherwise appropriate to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any like capital adjustment, or the
payment of any stock dividend, and/or to reflect a change in the character or
class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company’s capital stock.

(b) Change in Control. Effective upon a Change in Control (as defined below),
the option will fully vest and will immediately become exercisable. If, in
connection with a Change in Control, the stockholders of the Company will
receive capital stock of another corporation (“Exchange Stock”) in exchange for
their shares of Common Stock (whether or not such Exchange Stock is the sole
consideration), and if the Board of Directors of the Company so directs, then
this option will be converted into an option to purchase shares of Exchange
Stock; provided that such conversion shall not effect the exercisability of the
option pursuant to the foregoing sentence. The number of shares and exercise
price under the converted option will be determined by adjusting the number of
shares and exercise price under this option on the same basis as the
determination of the number of shares of Exchange Stock the holders of Common
Stock will receive in connection with the Change in Control.

(c) Definition of Change in Control. For purposes hereof, a “Change in Control”
shall be deemed to occur on the first to occur of any one of the following
events: (a) the consummation of a consolidation, merger, share exchange or
reorganization involving the Company, unless such consolidation, merger, share
exchange or reorganization is a “Non-Control Transaction” (as defined below);
(b) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the assets of the Company (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all, or
substantially all, of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; (c) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other

 

3



--------------------------------------------------------------------------------

than (1) the Company, (2) any subsidiary of the Company, (3) a trustee or other
fiduciary holding securities under any employee benefit plan (or any trust
forming a part thereof) maintained by the Company or any subsidiary or (4) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
is or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company after the date hereof pursuant to express
authorization by the Board that refers to this exception) representing more than
20% of the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding voting securities; or (d) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of the date hereof, constitute the
entire Board of Directors of the Company (the “Board”) and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest) whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity that owns all or
substantially all of the assets or voting securities of the Company immediately
following such transaction or series of transactions. A “Non-Control
Transaction” shall mean a consolidation, merger, share exchange or
reorganization of the Company where (a) the stockholders of the Company
immediately before such consolidation, merger, share exchange or reorganization
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the outstanding voting
securities of the corporation resulting from such consolidation, merger, share
exchange or reorganization (the “Surviving Corporation”); (b) the individuals
who were members of the Board immediately prior to the execution of the
agreement providing for such consolidation, merger, share exchange or
reorganization constitute at least 50% of the members of the board of directors
of the Surviving Corporation; and (c) no person (other than (1) the Company,
(2) any subsidiary of the Company or (3) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company after the date
hereof pursuant to express authorization by the Board that refers to this
exception) representing more than 20% of the then outstanding shares of the
common stock of the Surviving Corporation or the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

(d) Fractional Shares. In the event of any adjustment in the number of shares
covered by this option pursuant to the provisions hereof, any fractional shares
resulting from such adjustment will be disregarded, and the option, as adjusted,
will cover only the number of full shares resulting from the adjustment.

 

4



--------------------------------------------------------------------------------

(e) Determination of the Board to be Final. All adjustments under this Section
shall be made by the Board, and its determination as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive.

9. Plan Provisions. The provisions of the Plan shall govern if and to the extent
that there are inconsistencies between those provisions and the provisions
hereof. The Optionee acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.

10. Administration. The Committee will have full power and authority to
interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.

11. Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only and shall not affect the
construction or interpretation of any of its provisions. All references in this
Agreement to “$” or “dollars” are to United States dollars.

12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter and may not be modified except by written instrument executed by
the parties. The Optionee has not relied on any representation not set forth in
this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

HUDSON HIGHLAND GROUP, INC. By:  

 

Name:   Title:  

 

Optionee – Signature

 

Optionee – Print Name

 

5